Title: From John Adams to Robert R. Livingston, 12 October 1782
From: Adams, John
To: Livingston, Robert R.



The Hague October 12. 1782
Sir

Yesterday, afternoon Mr Van der Burg, Van Spieringshaek the Agent of their High Mightinesses brought me the inclosed Resolution, relative to a Vessell of Mr Dubbledemuts. I promised to inclose it to Congress. I would have it translated here but I have not time. I presume Congress has or will have an Interpreter for the Low Dutch.
It is much to be desired that Congress would take Some Measures to inquire into this matter.
The Cause of my being so pressed, for Time is, that I am preparing to set off for Paris, and have not only all my Dispatches to make up, to send the Treaty, but have Obligations to sign respecting the Loan, that So essential a Business may not Stand still in my absence.
Mr Jay writes me that Mr oswald has recd a Commission to treat of Peace with the Commissioners of the United States of America. I Shall set off for Paris next Week.

I have the Honour to be, &c
J. Adams

